ALLOWANCE
Applicant’s after final reply, filed 12 April 2022 in response to the Final Office action mailed 7 February 2022 (see also interview summary of 4/11/2022), has been entered and fully considered. As per Applicant’s proposed and entered claim amendments claims 1-12 are pending, wherein: claim 1 has been amended, claims 2 and 4-12 are as originally filed, and claim 3 is as previously presented. Pending claims 1-12 are herein allowed. 

Response to Arguments/Amendments
The 35 U.S.C. 102(a)(1) rejection of claims 1-12 as anticipated by Kumazawa et al. (US PGPub 2010/0160505) is withdrawn as a result of Applicant’s filed claim amendments. 
No other objections and/or rejections are believed outstanding. 

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the close prior art of Kumazawa (US PGPub 2010/0160505) teaches similar resin compositions comprising the combination of a styrene-based resin (A), an aliphatic polyester (B), a compatibilizer (C) and a dicarboxylic anhydride (D), wherein (A) is an aromatic vinyl copolymer and (C) is a meth(acrylate) graft copolymer with vinyl cyanide units (abstract; [0038]-[0040]; [0029]; [0079]-[0088]). Kumazawa further teaches (B) is an aliphatic polyester but is silent to an elastomer-type polyester comprising the soft and hard units as claimed and further is silent to such an elastomer as present from 3-20 wt% of the combination of (A)(=instant first graft copolymer), (B) and (C)(=instant copolymer).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANE L STANLEY whose telephone number is (571)270-3870. The examiner can normally be reached M-F 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANE L STANLEY/Primary Examiner, Art Unit 1767